Opinion
Pee Curiam,
This is another, and the final, chapter of a litigation which has plagued the courts of our Commonwealth for the past decade. The facts need not be reported since they appear in Godzieba v. Godzieba, 393 Pa. 544, 143 A. 2d 344 (1958). In that case, we affirmed the decree of the lower court with the modification therein stated which, in effect, required an accounting of certain items in dispute between the parties to this proceeding in equity. Following our mandate, a hearing was held before the chancellor in the lower court to determine what, if anything, may be due appellant.
We find nothing in the testimony given during the hearing which would merit a reversal or modification of the conclusion of the chancellor, sustained by the court en banc, that “justice requires that the parties be allowed to remain in their respective positions.”
Decree affirmed. Each party to bear own costs.